Case 21-10526-KBO   Doc 4-3    Filed 03/07/21   Page 1 of 13




                       EXHIBIT C
                    Services Agreement
           Case 21-10526-KBO               Doc 4-3       Filed 03/07/21         Page 2 of 13



                         KCC AGREEMENT FOR SERVICES

This Agreement is entered into as of the 19 day of February 2021, between Medley LLC
(together with its affiliates and subsidiaries, the “Company”),1 and Kurtzman Carson Consultants
LLC (together with its affiliates and subcontractors, “KCC”). In consideration of the premises set
forth herein and other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Terms and Conditions

I.       SERVICES

A.      KCC agrees to provide the Company with consulting services regarding noticing, claims
management and reconciliation, plan solicitation, balloting, disbursements and any other services
agreed upon by the parties or otherwise required by applicable law, government regulations or
court rules or orders.

B.       KCC further agrees to provide (i) computer software support and training in the use of
the support software, (ii) KCC’s standard reports as well as consulting and programming support
for the Company requested reports, (iii) program modifications, (iv) data base modifications,
and/or (v) other features and services in accordance with the fees outlined in a pricing schedule
provided to the Company (the “KCC Fee Structure”).

C.       Without limiting the generality of the foregoing, KCC may, upon request by the
Company, (i) provide a communications plan including, but not limited to, preparation of
communications materials, dissemination of information and a call center staffed by KCC and/or
(ii) provide confidential on-line workspaces or virtual data rooms and publish documents to such
workspaces or data rooms (which publication shall not be deemed to violate the confidentiality
provisions of this Agreement).

D.      The price listed for each service in the KCC Fee Structure represents a bona fide proposal
for such services, which may be accepted in whole or in part. Services will be provided when
requested by the Company or required by applicable law, government regulations or court rules
or orders. Services are mutually exclusive and are deemed delivered and accepted by the
Company when provided by KCC.

E.      The Company acknowledges and agrees that KCC will often take direction from the
Company’s representatives, employees, agents and/or professionals (collectively, the “Company
Parties”) with respect to the services being provided under this Agreement. The parties agree that
KCC may rely upon, and the Company agrees to be bound by, any requests, advice or
information provided by the Company Parties to the same extent as if such requests, advice or
information were provided by the Company. The Company agrees and understands that KCC
shall not provide the Company or any other party with any legal advice.



1
 The term Company shall include, to the extent applicable, the Company, as debtor and debtor in
possession in its chapter 11 case, together with any affiliated debtors and debtors in possession whose
chapter 11 cases are jointly administered with the Company’s chapter 11 case.


                                                     1
          Case 21-10526-KBO            Doc 4-3       Filed 03/07/21     Page 3 of 13



                      KCC AGREEMENT FOR SERVICES

II.     PRICES, CHARGES AND PAYMENT

A.      KCC agrees to charge and the Company agrees to pay KCC for its services at the rates
and prices set by KCC that are in effect as of the date of this Agreement and in accordance with
the KCC Fee Structure. KCC’s prices are generally adjusted periodically to reflect changes in the
business and economic environment and are inclusive of all charges. KCC reserves the right to
reasonably increase its prices, charges and rates; provided, however, that if any such increase
exceeds 15%, KCC will give thirty (30) days written notice to the Company.

B.     In addition to fees and charges for services, the Company agrees to pay KCC’s
reasonable transportation, lodging, and meal expenses incurred in connection with services
provided under this Agreement.

C.      In addition to all fees for services and expenses hereunder, the Company shall pay to
KCC (i) any fees and charges related to, arising out of, or as a result of any error or omission
made by the Company or the Company Parties, as mutually determined by KCC and the
Company, and (ii) all taxes that are applicable to this Agreement or that are measured by
payments made under this Agreement and are required to be collected by KCC or paid by KCC to
a taxing authority.

D.      Where the Company requires services that are unusual or beyond the normal business
practices of KCC, or are otherwise not provided for in the KCC Fee Structure, the cost of such
services shall be charged to the Company at a competitive rate.

E.       KCC agrees to submit its invoices to the Company monthly and the Company agrees that
the amount invoiced is due and payable upon the Company’s receipt of the invoice. KCC’s
invoices will contain reasonably detailed descriptions of charges for both hourly (fees) and non-
hourly (expenses) case specific charges. Where total invoice amounts are expected to exceed
$10,000 in any single month and KCC reasonably believes it will not be paid, KCC may require
advance payment from the Company due and payable upon demand and prior to the performance
of services hereunder. If any amount is unpaid as of thirty (30) days from the receipt of the
invoice, the Company further agrees to pay a late charge, calculated as one and one-half percent
(1-1/2%) of the total amount unpaid every thirty (30) days. In the case of a dispute in the invoice
amount, the Company shall give written notice to KCC within ten (10) days of receipt of the
invoice by the Company. The undisputed portion of the invoice will remain due and payable
immediately upon receipt of the invoice. Late charges shall not accrue on any amounts in dispute
or any amounts unable to be paid due to Court order or applicable law. Unless otherwise agreed
to in writing, the fees for print notice and media publication (including commissions) must be
paid at least three (3) days in advance of those fees and expenses being incurred. Certain fees
and charges may need to be adjusted due to availability related to the COVID-19 (novel
coronavirus) global health issue.

F.      In the event that the Company files for protection pursuant to chapter 11 of the United
States Bankruptcy Code (a “Chapter 11 Filing”), the parties intend that KCC shall be employed
pursuant to 28 U.S.C. § 156(c) to the extent possible and otherwise in accordance with applicable
Bankruptcy law and that all amounts due under this Agreement shall, to the extent possible, be
paid as administrative expenses of the Company’s chapter 11 estate. As soon as practicable
following a Chapter 11 Filing (and otherwise in accordance with applicable law and rules and

                                                 2
           Case 21-10526-KBO            Doc 4-3      Filed 03/07/21      Page 4 of 13



                       KCC AGREEMENT FOR SERVICES

orders of the Bankruptcy Court), the Company shall cause pleadings to be filed with the
Bankruptcy Court seeking entry of an order or orders approving this Agreement (the “Retention
Order”). The form and substance of the pleadings and the Retention Order shall be reasonably
acceptable to KCC. If any Company chapter 11 case converts to a case under chapter 7 of the
Bankruptcy Code, KCC will continue to be paid for its services in accordance with the terms of
this Agreement. The parties recognize and agree that if there is a conflict between the terms of
this Agreement and the terms of the Retention Order, the terms of the Retention Order shall
govern during the chapter 11 or other proceeding.

G.        To the extent permitted by applicable law, KCC shall receive a retainer in the amount of
$30,000 (the “Retainer”) that may be held by KCC as security for the Company’s payment
obligations under the Agreement. The Retainer is due upon execution of this Agreement. KCC
shall be entitled to hold the Retainer until the termination of the Agreement. Following
termination of the Agreement, KCC shall return to the Company any amount of the Retainer that
remains following application of the Retainer to the payment of unpaid invoices.

III.    RIGHTS OF OWNERSHIP

A.      The parties understand that the software programs and other materials furnished by KCC
pursuant to this Agreement and/or developed during the course of this Agreement by KCC are the
sole property of KCC. The term “program” shall include, without limitation, data processing
programs, specifications, applications, routines, and documentation. The Company agrees not to
copy or permit others to copy the source code from the support software or any other programs or
materials furnished pursuant to this Agreement.

B.      The Company further agrees that any ideas, concepts, know-how or techniques relating to
data processing or KCC’s performance of its services developed or utilized during the term of this
Agreement by KCC shall be the exclusive property of KCC. Fees and expenses paid by the
Company do not vest in the Company any rights in such property, it being understood that such
property is only being made available for the Company’s use during and in connection with the
services provided by KCC under this Agreement.

IV.     NON-SOLICITATION

The Company agrees that neither it nor its subsidiaries or other affiliated companies shall directly
or indirectly solicit for employment, employ or otherwise retain employees of KCC during the
term of this Agreement and for a period of twelve (12) months after termination of this
Agreement unless KCC provides prior written consent to such solicitation or retention.

V.      CONFIDENTIALITY

Each of KCC and the Company, on behalf of themselves and their respective employees, agents,
professionals and representatives, agrees to keep confidential all non-public records, systems,
procedures, software and other information received from the other party in connection with the
services provided under this Agreement; provided, however, that if either party reasonably
believes that it is required to produce any such information by order of any governmental agency
or other regulatory body it may, upon not less than five (5) business days’ written notice to the
other party, release the required information.

                                                 3
           Case 21-10526-KBO            Doc 4-3       Filed 03/07/21      Page 5 of 13



                       KCC AGREEMENT FOR SERVICES


VI.     SUSPENSION OF SERVICE AND TERMINATION

A.       This Agreement shall remain in force until terminated or suspended by either party
(i) upon thirty (30) days’ written notice to the other party or (ii) immediately upon written notice
for Cause (defined herein). As used herein, the term “Cause” means (i) gross negligence or
willful misconduct of KCC that causes serious and material harm to the Company’s
reorganization under chapter 11 of the Bankruptcy Code, (ii) the failure of the Company to pay
KCC invoices for more than sixty (60) days from the date of invoice, or (iii) the accrual of
invoices or unpaid services in excess of the retainer held by KCC where KCC reasonably believes
it will not be paid.

B.       In the event that this contract is terminated, regardless of the reason for such termination,
KCC shall coordinate with the Company and, to the extent applicable, the clerk of the Bankruptcy
Court, to maintain an orderly transfer of record keeping functions and KCC shall provide all
necessary staff, services and assistance required for an orderly transfer. The Company agrees to
pay for such services in accordance with KCC’s then existing prices for such services. If such
termination occurs following entry of the Retention Order, the Company shall immediately seek
entry of an order (in form and substance reasonably acceptable to KCC) that discharges KCC
from service and responsibility in the Company’s bankruptcy case.

C.       Any data, programs, storage media or other materials furnished by the Company to KCC
or received by KCC in connection with the services provided under the terms of this Agreement
may be retained by KCC until the services provided are paid for, or until this Agreement is
terminated with the services paid in full. The Company shall remain liable for all fees and
expenses imposed under this Agreement as a result of data or physical media maintained or stored
by KCC. KCC shall dispose of the data and media in the manner requested by the Company.
The Company agrees to pay KCC for reasonable expenses incurred as a result of the disposition
of data or media. If the Company has not utilized KCC’s services under this Agreement for a
period of at least ninety (90) days, KCC may dispose of the data or media, and be reimbursed by
the Company for the expense of such disposition, after giving the Company thirty (30) days’
notice. Notwithstanding any term herein to the contrary, following entry of the Retention Order,
the disposition of any data or media by KCC shall be in accordance with any applicable
instructions from the clerk of the Bankruptcy Court, local Bankruptcy Court rules and orders of
the Bankruptcy Court.

VII.    SYSTEM IMPROVEMENTS

KCC strives to provide continuous improvements in the quality of service to its clients. KCC,
therefore, reserves the right to make changes in operating procedure, operating systems,
programming languages, general purpose library programs, application programs, time period of
accessibility, types of terminal and other equipment and the KCC data center serving the
Company, so long as any such changes do not materially interfere with ongoing services provided
to the Company in connection with the Company’s chapter 11 case.




                                                  4
           Case 21-10526-KBO            Doc 4-3      Filed 03/07/21      Page 6 of 13



                       KCC AGREEMENT FOR SERVICES

VIII.   BANK ACCOUNTS

At the Company’s request and subject to Court approval following any chapter 11 filing, KCC
may be authorized to establish accounts with financial institutions in the name of and as agent for
the Company. To the extent that certain financial products are provided to the Company pursuant
to KCC’s agreement with financial institutions, KCC may receive compensation from such
financial institutions for the services KCC provides pursuant to such agreement.

IX.     LIMITATIONS OF LIABILITY AND INDEMNIFICATION

A.       The Company shall indemnify and hold KCC, its affiliates, members, directors, officers,
employees, consultants, subcontractors and agents (collectively, the “Indemnified Parties”)
harmless, to the fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, judgments, liabilities and expenses (including reasonable counsel fees and
expenses) (collectively, “Losses”) resulting from, arising out of or related to KCC’s performance
under this Agreement. Such indemnification shall exclude Losses resulting from KCC’s gross
negligence or willful misconduct. Without limiting the generality of the foregoing, Losses
include any liabilities resulting from claims by any third-parties against any Indemnified Party.
The Company shall notify KCC in writing promptly upon the assertion, threat or commencement
of any claim, action, investigation or proceeding that the Company becomes aware of with
respect to the services provided by KCC under this Agreement. The Company’s indemnification
obligations hereunder shall survive the termination of this Agreement.

B.       Except as provided herein, KCC’s liability to the Company or any person making a claim
through or under the Company for any Losses of any kind, even if KCC has been advised of the
possibility of such Losses, whether direct or indirect and unless due to gross negligence or willful
misconduct of KCC, shall be limited to the total amount billed or billable to the Company for the
portion of the particular work which gave rise to the alleged Loss. In no event shall KCC be
liable for any indirect, special or consequential damages such as loss of anticipated profits or
other economic loss in connection with or arising out of the services provided for in this
Agreement. In no event shall KCC’s liability to the Company for any Losses, whether direct or
indirect, arising out of this Agreement exceed the total amount billed to the Company and
actually paid to KCC for the services contemplated under the Agreement; provided, however, that
this limitation shall not apply to the Company during any chapter 11 case in which the Company
is a debtor.

C.      The Company is responsible for the accuracy of the programs, data and information it or
any Company Party submits for processing to KCC and for the output of such information. KCC
does not verify information provided by the Company and, with respect to the preparation of
schedules and statements, all decisions are at the sole discretion and direction of the Company.
The Company reviews and approves all schedules and statements filed on behalf of, or by, the
Company; KCC bears no responsibility for the accuracy or contents therein. The Company
agrees to initiate and maintain backup files that would allow the Company to regenerate or
duplicate all programs and data submitted by the Company to KCC.

D.      The Company agrees that except as expressly set forth herein, KCC makes no
representations or warranties, express or implied, including, but not limited to, any implied or


                                                 5
           Case 21-10526-KBO             Doc 4-3       Filed 03/07/21      Page 7 of 13



                       KCC AGREEMENT FOR SERVICES

express warranty of merchantability, fitness or adequacy for a particular purpose or use, quality,
productiveness or capacity.

X.      FORCE MAJEURE

KCC will not be liable for any delay or failure in performance when such delay or failure arises
from circumstances beyond its reasonable control, including without limitation acts of God, acts
of government in its sovereign or contractual capacity, acts of public enemy or terrorists, acts of
civil or military authority, war, riots, civil strife, terrorism, blockades, sabotage, rationing,
embargoes, epidemics, pandemics, outbreaks of infectious diseases or any other public health
crises, earthquakes, fire, flood, other natural disaster, quarantine or any other employee
restrictions, power shortages or failures, utility or communication failure or delays, labor
disputes, strikes, or shortages, supply shortages, equipment failures, or software malfunctions.

XI.     INDEPENDENT CONTRACTORS

The Company and KCC are and shall be independent contractors of each other and no agency,
partnership, joint venture or employment relationship shall arise, directly or indirectly, as a result
of this Agreement.

XII.    NOTICES

All notices and requests in connection with this Agreement shall be given or made upon the
respective parties in writing and shall be deemed as given as of the third day following the day it
is deposited in the U.S. Mail, postage pre-paid or on the day it is given if sent by facsimile or
electronic mail or on the day after the day it is sent if sent by overnight courier to the appropriate
address set forth below:

 Kurtzman Carson Consultants LLC                  Company
 222 N. Pacific Coast Highway, 3rd Floor          Address
 El Segundo, CA 90245                             City, ST Zip
 Attn: Drake D. Foster                            Attn:
 Tel: (310) 823-9000                              Tel:
 Fax: (310) 823-9133                              Fax:
 E-Mail: dfoster@kccllc.com

Or to such other address as the party to receive the notice or request so designates by written
notice to the other.

XIII.   APPLICABLE LAW

The validity, enforceability, and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of California.

XIV.    ENTIRE AGREEMENT/ MODIFICATIONS

Each party acknowledges that it has read this Agreement, understands it, and agrees to be bound
by its terms and further agrees that it is the complete and exclusive statement of the agreement

                                                   6
           Case 21-10526-KBO            Doc 4-3       Filed 03/07/21       Page 8 of 13



                       KCC AGREEMENT FOR SERVICES

between the parties, which supersedes and merges all prior proposals, understandings, other
agreements, and communications oral and written between the parties relating to the subject
matter of this Agreement. The Company represents that it has the authority to enter into this
Agreement, and the Agreement is non-dischargeable under any applicable statute or law. If any
provision of this Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall in no way be affected or impaired
thereby. This Agreement may be modified only by a written instrument duly executed by an
authorized representative of the Company and an officer of KCC.

XV.     COUNTERPARTS; EFFECTIVENESS

This Agreement may be executed in two or more counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument. This Agreement
will become effective when one or more counterparts have been signed by each of the parties and
delivered to the other parties, which delivery may be made by exchange of copies of the signature
page by facsimile or electronic mail.

XVI.    ASSIGNMENT

This Agreement and the rights and duties hereunder shall not be assignable by the parties hereto
except upon written consent of the other, with the exception that this Agreement can be assigned
without written consent by KCC to a wholly-owned subsidiary or affiliate of KCC.

XVII. ATTORNEYS’ FEES

In the event that any legal action, including an action for declaratory relief, is brought to enforce
the performance or interpret the provisions of this Agreement, the parties agree to reimburse the
prevailing party’s reasonable attorneys’ fees, court costs, and all other related expenses, which
may be set by the court in the same action or in a separate action brought for that purpose, in
addition to any other relief to which the prevailing party may be entitled.




                                [SIGNATURE PAGE FOLLOWS]




                                                  7
Case 21-10526-KBO   Doc 4-3   Filed 03/07/21   Page 9 of 13
Case 21-10526-KBO   Doc 4-3   Filed 03/07/21   Page 10 of 13




                      EXHIBIT A
                    Fee Structure
                              Case 21-10526-KBO                      Doc 4-3          Filed 03/07/21              Page 11 of 13


                                                                        FEE STRUCTURE


            Consulting Services & Rates1
            Position                                                                             Hourly Rate
            Analyst                                                                              $25.50 - $42.50
            The Analyst processes incoming mail, including proofs of claim, ballots, creditor correspondence and
            returned mail. Also assists with the generation of mailing services.

            Technology/Programming Consultant2                                                   $29.75 - $80.75
            The Technology/Programming Consultant assists with complex system requests, including unique
            claim/ballot reporting and custom website updates.

            Consultant/Senior Consultant/Director                              $55.25 - $165.75
            The Consultant is the day-to-day contact for mailings, including the preparation and filing of affidavits of
            service (a critical due process component). He/she also responds to creditor and counsel inquiries,
            maintains the public access website, identifies actionable pleadings (i.e., claims objections, notices of
            transfer, withdrawals, etc.) and updates the official claims register. KCC’s Consultants average over six years
            of experience.

            The Senior Consultant manages the various data collection processes required by the Chapter 11 process.
            This includes, among other things, compiling the creditor matrix and Schedules/SOFAs (and generating
            drafts of same for counsel and advisors), reviewing and processing claims, overseeing contract review,
            overseeing all mailings and generating custom claim and ballot reports. KCC’s Senior Consultants average
            over seven years of experience.

            The Director is the primary contact for the company, counsel and other professionals and oversees and
            supports the entirety of an engagement. KCC’s Directors average over twelve years of experience and are
            generally former practitioners.

            Securities/Solicitation Consultant                                                   $174.25
            The Securities Director/Solicitation Consultant is the day-to-day contact and acts as advisor on transactions
            including balloting with treatment election, rights offers, exchange offers and complex plan distributions.
            This position handles service of related materials to banks, brokers and agents and manages tabulation and
            audit processes, preparing detailed reporting of results. In addition, the Solicitation Consultant provides
            support on all voting, tabulation, Schedule and SOFA services and other additional complex consulting tasks.

            Securities Director/Solicitation Lead                                                $182.75
            The Solicitation Lead/Securities Director oversees all activities of the group and provides counsel with
            respect to solicitation and noticing events ensuring that processes employed are effective and practical for
            securities depositories, bank, brokers, nominees and their agents. In addition, the Solicitation Lead provides
            counsel on all voting, tabulation, Schedule and SOFA services and other additional complex consulting tasks.

            Weekend, holidays and overtime                                                       Waived




1
  Please note that additional professional services not covered by this proposal will be charged at hourly rates, including any outsourced services performed under our
supervision and control. Certain fees and charges may need to be adjusted due to availability related to the COVID-19 (novel coronavirus) global health issue.
2
  Certain technology development fees may be applicable.
                                 Case 21-10526-KBO                      Doc 4-3           Filed 03/07/21              Page 12 of 13


                                                                           FEE STRUCTURE




               Printing Services & Noticing Services
               Printing                                                                             $0.10 per image (volume discounts apply)
               Document folding and inserting                                                       Waived
               Envelopes                                                                            Varies by size
               E-mail noticing                                                                      Waived3
               Fax noticing                                                                         $0.08 per page
               Public Securities Events                                                             Varies by Event
               Claim Acknowledgement Card                                                           Waived
               Insert creditor information into customized documents                                Waived
               Newspaper and legal notice publishing                                                Quote prior to publishing


               Claims Administration & Management Expenses
               License fee and data storage4                                                        $0.10 per record per month
               Database and system access (unlimited users)                                         Waived
               Custom client reports                                                                Waived
               Access to KCC CaseView (secure, password protected)                                  Waived
                    •     Proprietary, secured, password protected portal for unlimited users
                    •     Comprehensive case data, including extensive real time analytics on claim, solicitation and
                          processing information
                    •     Functionality to run or request customized reports summarizing case analytics

               KCC eServices
               Case website set up & hosting                                                        Waived
               Automated updates of case docket and claims register                                 Waived
               Online claims filing (ePOC)                                                          Waived


               Document Management/Imaging
               Electronic imaging (scanning & bar coding)                                           $0.10 per imaged page
               Virtual Data Room                                                                    Quote prior to VDR set-up
               CD-ROMS (mass document storage)                                                      Varies upon requirements




3
    A set-up fee for email services larger than 100 parties may apply. This set-up fee varies depending on the total number of parties.
4
    Fee waived up to 10,000 records per month
             Case 21-10526-KBO               Doc 4-3   Filed 03/07/21      Page 13 of 13


                                              FEE STRUCTURE




Call Center Support Services
Case-specific voice-mail box for creditors                    Waived
Interactive Voice Response (“IVR”)                            Set-up and per minute fee waived
Monthly maintenance charge                                    Waived
Management of Call Center                                     Standard hourly rates


Disbursements
Check issuance                                                Quote prior to printing
W-9 mailing and maintenance of TIN database                   See hourly rates and noticing charges
